

116 HRES 183 IH: Condemning anti-Semitism as hateful expressions of intolerance that are contradictory to the values and aspirations that define the people of the United States and condemning anti-Muslim discrimination and bigotry against minorities as hateful expressions of intolerance that are contrary to the values and aspirations of the United States.
U.S. House of Representatives
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 183IN THE HOUSE OF REPRESENTATIVESMarch 7, 2019Mr. Raskin (for himself and Mr. Richmond) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning anti-Semitism as hateful expressions of intolerance that are contradictory to the values
			 and aspirations that define the people of the United States and condemning
			 anti-Muslim discrimination and bigotry against minorities as hateful
			 expressions of intolerance that are contrary to the values and aspirations
			 of the United States.
	
 Whereas the first amendment to the Constitution established the United States as a country committed to the principles of tolerance and religious freedom, and the 14th amendment to the Constitution established equal protection of the laws as the heart of justice in the United States;
 Whereas adherence to these principles is vital to the progress of the American people and the diverse communities and religious groups of the United States;
 Whereas whether from the political right, center, or left, bigotry, discrimination, oppression, racism, and imputations of dual loyalty threaten American democracy and have no place in American political discourse;
 Whereas White supremacists in the United States have exploited and continue to exploit bigotry and weaponize hate for political gain, targeting traditionally persecuted peoples, including African Americans, Native Americans, and other people of color, Jews, Muslims, Hindus, Sikhs, immigrants, and others with verbal attacks, incitement, and violence;
 Whereas the Reverend Martin Luther King, Jr., taught that persecution of any American is an assault on the rights and freedoms of all Americans;
 Whereas on August 11 and 12, 2017, self-identified neo-Confederates, White nationalists, neo-Nazis, and Ku Klux Klansmen held White supremacist events in Charlottesville, Virginia, where they marched on a synagogue under the Nazi swastika, engaged in racist and anti-Semitic demonstrations and committed brutal and deadly violence against peaceful Americans;
 Whereas a White nationalist murdered nine African-American worshipers at the Emanuel African Methodist Episcopal Church in Charleston, South Carolina, on the evening of June 17, 2015, in the hopes of igniting a nationwide race war;
 Whereas, on October 27, 2018, the perpetrator of the deadliest attack on Jewish people in the history of the United States killed 11 worshippers at the Tree of Life Synagogue building in Pittsburgh and reportedly stated that he wanted all Jews to die;
 Whereas anti-Semitism is the centuries-old bigotry and form of racism faced by Jewish people simply because they are Jews;
 Whereas in 2017 the Federal Bureau of Investigation reported a 37-percent increase in hate crimes against Jews or Jewish institutions and found that attacks against Jews or Jewish institutions made up 58.1 percent of all religious-based hate crimes;
 Whereas there is an urgent need to ensure the safety and security of Jewish communities, including synagogues, schools, cemeteries, and other institutions;
 Whereas Jews are the targets of anti-Semitic violence at even higher rates in many other countries than they are in the United States;
 Whereas it is a foreign policy priority of the United States to monitor and combat anti-Semitism abroad;
 Whereas anti-Semitism includes blaming Jews as Jews when things go wrong; calling for, aiding, or justifying the killing or harming of Jews in the name of a radical ideology or extremist view of religion; or making mendacious, dehumanizing, demonizing, or stereotyped allegations about Jews;
 Whereas Jewish people are subject in the media and political campaigns to numerous other dangerous anti-Semitic myths as well, including that Jews control the United States Government or seek global, political, and financial domination and that Jews are obsessed with money;
 Whereas scapegoating and targeting of Jews in the United States have persisted for many years, including by the Ku Klux Klan, the America First Committee, and by modern neo-Nazis;
 Whereas accusing Jews of being more loyal to Israel or to the Jewish community than to the United States constitutes anti-Semitism because it suggests that Jewish citizens cannot be patriotic Americans and trusted neighbors, when Jews have loyally served our Nation every day since its founding, whether in public or community life or military service;
 Whereas accusations of dual loyalty generally have an insidious and pernicious history, including— (1)the discriminatory incarceration of Americans of Japanese descent during World War II on their basis of race and alleged dual loyalty;
 (2)the Dreyfus affair, when Alfred Dreyfus, a Jewish French artillery captain, was falsely convicted of passing secrets to Germany based on his Jewish background;
 (3)when the loyalty of President John F. Kennedy was questioned because of his Catholic faith; and (4)the post-9/11 conditions faced by Muslim-Americans in the United States, including Islamophobia and false and vicious attacks on and threats to Muslim-Americans for alleged association with terrorism;
 Whereas anti-Muslim bigotry entails prejudicial attitudes towards Muslims and people who are perceived to be Muslim, including the irrational belief that Muslims are inherently violent, disloyal, and foreign;
 Whereas Muslims and people perceived to be Muslim are subjected to false and dangerous stereotypes and myths including unfair allegations that they sympathize with individuals who engage in violence or terror or support the oppression of women, Jews, and other vulnerable communities;
 Whereas in 2017, mosques were bombed in Bloomington, Minnesota, and burned in Austin, Texas, Victoria, Texas, Bellevue, Washington, and Thonotosassa, Florida, and mass attacks on Muslim communities were planned against communities in Islamberg, New York, in 2019, Jacksonville, Florida, in 2017, and Garden City, Kansas, in 2016;
 Whereas the Federal Bureau of Investigation reported that hate crimes against Muslims or Muslim institutions in the United States increased by over 99 percent between 2014 and 2016;
 Whereas attacks motivated by bigotry against those who are Muslim or perceived to be Muslim have substantially increased since the September 11, 2001 terrorist attacks;
 Whereas the violation of an individual’s civil rights based on his or her actual or perceived membership in a particular religious group clearly violates the Constitution and laws of the United States; and
 Whereas all Americans, including Jews, Muslims, and Christians and people of all faiths and no faith, have a stake in fighting anti-Semitism, as all Americans have a stake in fighting every form of bigotry and hatred against people based on religion, race, or place of birth and origin: Now, therefore, be it
	
 That the House of Representatives— (1)rejects the perpetuation of anti-Semitic stereotypes in the United States and around the world, including the pernicious myth of dual loyalty and foreign allegiance, especially in the context of support for the United States-Israel alliance;
 (2)condemns anti-Semitic acts and statements as hateful expressions of intolerance that are contradictory to the values that define the people of the United States;
 (3)reaffirms its support for the mandate of the United States Special Envoy to Monitor and Combat Anti-Semitism as part of the broader policy priority of fostering international religious freedom and protecting human rights all over the world;
 (4)rejects attempts to justify hatred or violent attacks as an acceptable expression of disapproval or frustration over political events in the Middle East or elsewhere;
 (5)acknowledges the harm suffered by Muslims and others from the harassment, discrimination, and violence that result from anti-Muslim bigotry;
 (6)condemns anti-Muslim discrimination and bigotry against all minorities as contrary to the values of the United States;
 (7)condemns the death threats received by Jewish and Muslim Members of Congress, including in recent weeks;
 (8)encourages law enforcement and government officials to avoid conduct that raises the specter of unconstitutional profiling against anyone because of their race, religion, nationality, political, or particular social group, including the assignment of blame or targeting members of an entire religious group for increased suspicion, based on the conduct of a single individual or small group of individuals; and
 (9)encourages all public officials to confront the reality of anti-Semitism, Islamophobia, racism, and other forms of bigotry, as well as historical struggles against them, to ensure that the United States will live up to the transcendent principles of tolerance, religious freedom, and equal protection as embodied in the Declaration of Independence and the first and 14th amendments to the Constitution.
			